Citation Nr: 0318617	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  96-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a mid-back 
disorder.

2.  Entitlement to service connection for a paracervical 
muscular disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a mid-back disorder.  He subsequently 
perfected an appeal regarding that issue.  During that stage 
of the appeal, the RO issued a Statement of the Case (SOC) in 
April 1996.

This matter also comes to the Board from a January 1998 
rating decision in which the RO denied entitlement to service 
connection for a cervical spine disorder.  The veteran also 
perfected an appeal regarding that issue.  During the course 
of the appeal, the RO issued an SOC in August 1999.

In an April 2003 decision, the Board denied claims of 
entitlement to increased evaluations for a right shoulder 
disability, a right knee disorder, a low back disorder, and a 
left shoulder disability.  The Board also granted entitlement 
to an increased evaluation of 10 percent for a right hand 
disorder.  Thus, these issues have been resolved and are no 
longer on appeal before the Board.  

At the time of the April 2003 decision, the Board also 
concluded that it was necessary to undertake additional 
development with respect to the veteran's claims for service 
connection for a mid-back disorder and a paracervical 
muscular disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The veteran was advised of the Board's 
intention to undertake additional development of these issues 
in the April 2003 decision.  This matter will be discussed in 
greater detail below.




REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that a VA orthopedic 
examination was needed prior to final appellate consideration 
of his claims of entitlement to service connection for a mid-
back disorder and a paracervical muscular disorder.  The 
Board's request for an orthopedic examination was set out in 
an internal development memorandum dated in April 2003.

Thereafter, on May 1, 2003, just prior to the Board's 
determination as to whether the requested evidence had been 
obtained and its consideration of the claims on appeal, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit further 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand the issues of 
entitlement to service connection for a mid-back disorder and 
a paracervical muscular disorder, so that the development 
requested in the April 2003 development memorandum can be 
accomplished by the RO, rather than the Board.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 are fully complied with 
and satisfied.  In doing so, the RO is free 
to undertake any specific development deemed 
necessary in order to comply with the VCAA.

2.  The RO should make arrangements for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of his claimed mid-back and 
paracervical muscular disorders.  The claims 
folder should be provided to the examiner for 
review.  The examiner should be advised that 
he or she should review the claims folder, 
and that it would be particularly helpful if 
the examiner would become familiar with the 
various medical opinions in the record 
regarding the nature and etiology of the 
veteran's mid-back and neck complaints, and 
with the disabilities for which the veteran 
has been granted service connection.  Any 
diagnostic tests and studies deemed necessary 
by the examiner should be conducted.  The 
examiner should conduct a thorough 
examination of the veteran's mid-back and 
neck, and provide a diagnosis of any 
pathology found.  The examiner should also 
respond to each of the following inquiries:

a.  As to any mid-back or cervical 
spine disability found on 
examination, the examiner should 
specifically comment on the etiology 
of that disability.  In particular, 
please comment on whether it is at 
least as likely as not (i.e., at 
least a 50-50 probability) that any 
present mid-back or cervical spine 
disorder is related to any incident 
of military service, or whether such 
a relationship is unlikely (i.e., 
less than a 50-50 probability).

b.  If the answer to the first 
question is in the negative, and 
there is a present mid-back and/or 
cervical spine disorder which is not 
directly related to any incident of 
military service, is it at least as 
likely as not (i.e., at least a 50-50 
probability) that any service-
connected disability has either 
caused or aggravated his present 
claimed back or neck disorder?  
(Note: aggravation connotes a 
permanent worsening above the base 
level of disability, not merely acute 
and transitory increases in symptoms 
or complaints.)

c.  If it is determined that a 
present mid-back and/or cervical 
spine disorder was aggravated by a 
service-connected disability, please 
offer an opinion as to the degree to 
which the non-service-connected 
disorder has been aggravated over and 
above the level of disability 
existing prior to the aggravation.  

3.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue an SSOC, and the veteran should be 
afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



